Citation Nr: 1723496	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  15-37 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for diabetes mellitus.  

5.  Entitlement to service connection for a right eye disability, to include legal blindness, anatomical loss of the right eye, and right eye vitreous hemorrhage.  

6.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

7.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

8.  Entitlement to service connection for deformity with loss of use of the penis.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, and depression. 

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1973 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In October 2013, the RO denied service connection for legal blindness, prostate cancer, hypertension, hearing loss, tinnitus, diabetes mellitus, and a psychiatric disorder.  The Veteran did not file a VA-Form 9 substantive appeal in response to the statement of the case in November 2014.  Within 60 days of the November 6, 2014 statement of the case, however, the Veteran submitted a private medical record dated January 5, 2014 noting that he had complained of hearing loss, tinnitus, hypertension, right eye pain and blurriness, prostate cancer, and a psychiatric disorder since service.  The report further noted that the Veteran's disabilities were more probable than not secondary to his military service performance.  This evidence is new and material and is considered part of his pending claim that was denied in October 2013, as the evidence was received within the 60-day time frame after the statement of the case.  See 38 C.F.R. § 3.156 (b).  In addition, because the Veteran submitted evidence showing that his claimed disabilities were related to service, the Board will accept the evidence in lieu of a VA-Form 9 to appeal the Veteran's original denial of the claim in October 2013.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely).  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.

In May 2015, the RO, in pertinent part, denied service connection for peripheral neuropathy of the bilateral upper and lower extremities, right eye vitreous hemorrhage, erectile dysfunction, generalized anxiety disorder, PTSD, and TDIU; and also confirmed the previous denials of service connection for legal blindness, prostate cancer, hypertension, bilateral hearing loss, tinnitus, diabetes mellitus, and a psychiatric disorder claimed as major depression with psychotic features.

The Board has reframed the issues as noted on the first page of this decision, to condense the separate psychiatric, eye, and peripheral neuropathy disabilities to comport with the evidence of record and for ease of analysis.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran has not been provided with a VA medical examination with opinion as to the etiology of the claimed disabilities.  As noted above, he submitted a private medical opinion dated in December 2014 (received in January 2015) which noted that some of his claimed disabilities, including ophthalmologic, cardiovascular, metabolic and urological disease, as well as psychiatric disorders, were more probably than not related to his military service.  The bar is low in determining whether a VA examination is warranted; and this is sufficient to trigger VA's duty to provide a medical examination.

The Veteran's representative also submitted a statement in February 2017 that the Veteran is competent to state that he has suffered with symptoms associated with his claimed disabilities since service and that VA examinations should be provided.

The Veteran's service treatment records are unavailable.  From correspondence in the record, it appears that the service department mailed the service treatment records to the RO, but they were lost at some point.  VA has a heightened obligation to assist the appellant in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are presumed to have been destroyed.  

The Veteran was provided with general VA examinations in November 2007 addressing some of his claimed disabilities but no etiological opinions were provided.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any additional private treatment records pertaining to his bilateral hearing loss, tinnitus, prostate cancer, diabetes mellitus, right eye disability, peripheral neuropathy of the bilateral upper and lower extremities, deformity with loss of use of the penis, hypertension, and acquired psychiatric disorder to include PTSD, generalized anxiety disorder, and depression. 

2.  Secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his bilateral hearing loss, tinnitus, prostate cancer, diabetes mellitus, right eye disability, peripheral neuropathy of the bilateral upper and lower extremities, deformity with loss of use of the penis, hypertension, and acquired psychiatric disorder to include PTSD, generalized anxiety disorder, and depression from September 2015 to present.

3.  After the above has been completed, schedule the Veteran for VA examinations to determine the etiology of his bilateral hearing loss, tinnitus, prostate cancer, diabetes mellitus, right eye disability, peripheral neuropathy of the bilateral upper and lower extremities, deformity with loss of use of the penis, hypertension, and acquired psychiatric disorder to include PTSD, generalized anxiety disorder, and depression.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The appropriate Disability Benefits Questionnaires (DBQs) should be completed.  The claims folder and this remand must be made available to the examiners for review, and the examination reports must reflect that such a review was undertaken.
  
It is requested that the VA examiners indicate whether any current bilateral hearing loss, tinnitus, prostate cancer, diabetes mellitus, right eye disability, peripheral neuropathy of the bilateral upper and lower extremities, deformity with loss of use of the penis, hypertension, and acquired psychiatric disorder to include PTSD, generalized anxiety disorder, and depression, is at least as likely as not (i.e., 50 percent or greater probability) incurred in or caused by the Veteran's military service. 

A rationale must be provided for the opinion provided.  The Veteran also is considered competent to report the symptoms that he relates to the claimed disabilities that he has experienced since his military service.  

4.  Then review the record and readjudicate the claim for service connection for bilateral hearing loss, tinnitus, prostate cancer, diabetes mellitus, right eye disability, peripheral neuropathy of the bilateral upper and lower extremities, deformity with loss of use of the penis, hypertension, and acquired psychiatric disorder to include PTSD, generalized anxiety disorder, and depression, as well as the claim for a TDIU.  If any issue remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




